Exhibit Execution Copy FIRST AMENDING AGREEMENT TO THE PROVIDENT ENERGY TRUST CREDIT AGREEMENT DATED MAY 4, 2007 THIS FIRST AMENDING AGREEMENT dated January 15, 2008 (the "First Amendment Date") BETWEEN: PROVIDENT ENERGY TRUST, as Borrower - and - NATIONAL BANK OF CANADA, as Administrative Agent - and - THOSE FINANCIAL INSTITUTIONS NAMED ON SCHEDULE "C" OF THE CREDIT AGREEMENT, AND SUCH OTHER FINANCIAL INSTITUTIONS AS MAY BECOME PARTIES THERETO, as Lenders PREAMBLE: A. Pursuant to the Credit Agreement dated May 4, 2007 between Provident Energy Trust, as Borrower, those financial institutions named on Schedule "C" thereto, as Lenders andNational Bank of Canada, as Administrative Agent on behalf of the Lenders (the "Credit Agreement"), the Lenders agreed to provide to the Borrower, inter alia, the Credit Facility. B. The parties wish to amend the Credit Agreement on the terms and conditions herein provided. AGREEMENT: In consideration of the premises, the covenants and the agreements herein contained, the receipt and sufficiency of which is hereby acknowledged between the parties, the parties agree as follows: Execution
